Journal Entries (1828): Journal 4: (1) Motion to dissolve injunction *p. 210; (2) motion argued, submitted *p. 218; (3) injunction dissolved *p. 219.
Papers in File: (i) Bill of complaint, order for injunction, stipulation as to date of filing bill; (2) notice of application for injunction, proof of service; (3) bond for injunction; (4) writ of injunction and return; (5) answer of John M. Wilson; (6) precipe for process; (7) writ of subpoena and return; (8) answer of Isaac Richardson; (9) motion to dissolve injunction; (10) writ of fi. fa. for costs; (11) transcript of J. P. record; (12) copy of recognizance filed in county court.
Chancery Case 99 of 1828.